FILED
                                                                    JANUARY 24, 2019
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals, Division III




            IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                               DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )        No. 35916-6-III
                     Respondent,              )
                                              )
       v.                                     )
                                              )
RYAN ANDREW BARONE,                           )        UNPUBLISHED OPINION
                                              )
                     Appellant.               )
                                              )

       SIDDOWAY, J. — Ryan Andrew Barone appeals his conviction of second degree

malicious mischief, challenging the sufficiency of the evidence. He also assigns error to

the trial court’s imposition of a $200 filing fee. We conclude that the evidence is

sufficient to support the jury’s verdict, and affirm. But we remand to strike the $200

filing fee.
No. 35916-6-III
State v. Barone


                                           FACTS

       On the afternoon of February 3, 2018, Whitman County police received 911 calls

reporting that a vehicle was speeding and passing other vehicles on the right shoulder of

the road and in the lane of oncoming traffic. An officer located the vehicle, which pulled

over soon after. The driver, Mr. Barone, was arrested for suspicion of driving under the

influence of an intoxicant. Due to Mr. Barone’s angry demeanor, the officer denied his

request to go to a bathroom. Mr. Barone then urinated in the patrol car while he was

being driven to jail.

       At the jail, a corrections officer first placed Mr. Barone in the “wet cell,” the jail’s

term for the booking cell that contains a sink and toilet. Mr. Barone was angry and

uncooperative. He removed all of his urine-stained clothes, but refused to put on a jail-

issued jumpsuit. An officer served Mr. Barone a meal of a chili hot dog, salad, and two

juice cups. Almost immediately, Mr. Barone threw the food, dishes, and plastic-ware

into the toilet and tried to flush them down. As a consequence, he was moved to the “dry

cell,” which had no sink or toilet. Mr. Barone then proceeded to urinate on the floor of

the “dry cell.” Officers reported that he acted erratically, running and jumping at the cell

camera. As a result of his actions, which created a biohazard, the jail’s only two booking




                                               2
No. 35916-6-III
State v. Barone


cells had to be decontaminated before anyone else could be placed there. By midnight

that night, both cells had been adequately cleaned.

       The State charged Mr. Barone with malicious mischief in the second degree, as

follows:

       (1)    A person is guilty of malicious mischief in the second degree if he or
       she knowingly and maliciously:
              ....
              (b) Creates a substantial risk of interruption or impairment of service
       rendered to the public, by physically damaging or tampering with an
       emergency vehicle or property of the state, a political subdivision thereof,
       or a public utility or mode of public transportation, power, or
       communication.

RCW 9A.48.080(1)(b). At the jury trial, the State presented the testimony of the

Whitman County corrections officers; the defense rested without presenting testimony.

The jury found Mr. Barone guilty as charged.

                          SUFFICIENCY OF THE EVIDENCE

       Mr. Barone contends the evidence is insufficient to support the jury’s verdict that

he committed second degree malicious mischief. He argues that the evidence fails to

show that he knowingly and maliciously created a substantial risk of interruption or




                                             3
No. 35916-6-III
State v. Barone


impairment of a service rendered to the public. In particular, he asserts that his behavior

was not knowing or malicious and did not substantially interrupt the use of the jail cells.

       When the sufficiency of the evidence to support a conviction is challenged, we ask

whether, after viewing the evidence in the light most favorable to the State, any rational

trier of fact could have found the essential elements of the crime beyond a reasonable

doubt. State v. Cardenas-Flores, 189 Wash. 2d 243, 273, 401 P.3d 19 (2017). We give

deference to the trier of fact, who resolves conflicts in testimony and evaluates the

credibility if the witnesses. State v. Young, 158 Wash. App. 707, 722, 243 P.3d 172 (2010).

       Mr. Barone first contends the State failed to present sufficient evidence that he

acted maliciously. “Maliciousness may be inferred from an act wrongfully done without

just cause or excuse.” State v. Hernandez, 120 Wash. App. 389, 391, 85 P.3d 398 (2004)

(citing RCW 9A.04.110(12)). Mr. Barone’s act of throwing his dinner, dishes, and

plastic ware into the toilet and flushing was wrongful and without just cause or excuse.

The jury was entitled to infer that he acted maliciously.

       Citing Hernandez, Mr. Barone next contends that the State failed to prove that he

interrupted or impaired a public service by forcing the staff to clean the holding cells. In

Hernandez, 120 Wash. App. at 392, this court held that the defendant’s act of spitting four

times in a patrol car did not constitute knowing and malicious tampering that created a




                                             4
No. 35916-6-III
State v. Barone


substantial risk of interrupting or impairing service to the public. Hernanez is

distinguishable because simply spitting four times in a patrol car creates little risk that

police services will be impaired or interrupted. See State v. Turner, 167 Wash. App. 871,

877, 275 P.3d 356 (2012). Under RCW 9A.48.080(1)(b), the State is required to prove

that Mr. Barone created a “substantial risk” of interruption or impairment, not that he

actually interrupted or impaired a service rendered to the public. Turner, 167 Wash. App.

at 877. By plugging the toilet of one holding cell and urinating on the floor of the only

other holding cell, Mr. Barone created a substantial risk that that the lodging of prisoners

in those cells would be interrupted for a period of time.

       Viewing the evidence in the light most favorable to the State, we hold that the

prosecution presented sufficient evidence for a rational juror to conclude beyond a

reasonable doubt that Mr. Barone knowingly and maliciously tampered with the holding

cells and thereby created a substantial risk of interruption or impairment of service to the

public. RCW 9A.48.080(1)(b).

                                        FILING FEE

       Mr. Barone filed a supplemental brief challenging the trial court’s imposition of a

criminal filing fee. At the time he was sentenced, this fee was mandatory. Former RCW

36.18.020(2)(b) (2015). A legislative enactment effective June 7, 2018, amended RCW

36.18.020(2)(b) to prohibit imposition of the $200 criminal filing fee on indigent



                                              5
No. 35916-6-111
State v. Barone


defendants. This amendment applies prospectively to cases pending on appeal. State v.

Ramirez, 191 Wash. 2d 732, 745-49, 426 P.3d 714 (2018). That includes Mr. Barone's

case. The trial court found Mr. Barone indigent and he has filed with this court a report

of continued indigency. As a result, we direct the trial court to strike the filing fee.

                                       CONCLUSION

       The sentence is remanded to strike the criminal filing fee. Otherwise, the

judgment and sentence is affirmed.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.



                                                       ?>M~ .~-
                                                        oway,J.

WE CONCUR:




Lawrence-Berrey, C.J.




Pennell, J.




                                               6